        Case 1:19-cv-01335-EPG Document 16 Filed 06/11/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
     ERIC JON BURKETT,                                ) Case No. 1:19-cv-01335-EPG
10
                                                      )
11                  Plaintiff,                        ) STIPULATION & ORDER FOR
                                                      ) EXTENSION OF TIME
12          vs.                                       )
13
                                                      )
     ANDREW SAUL,                                     )
14   Commissioner of Social Security,                 )
                                                      )
15                  Defendant.                        )
16
                                                      )
                                                      )
17

18
            IT IS HEREBY STIPULATED, by and between the parties through their respective
19
     counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of time,
20
     from June 14, 2020 to July 14, 2020, to respond to Plaintiff’s Opening Brief. All other dates in the
21
     Court’s Scheduling Order shall be extended accordingly.
22
            This is Defendant’s first request for an extension of time. Pursuant to paragraph 12 of this
23
     Court’s Scheduling Order (Docket no. 6), this Court “will allow a single thirty (30) day extension
24
     of any part of this scheduling order by stipulation of the parties.” No party has requested an
25
     extension in this case previously.
26
            Defendant respectfully requests an extension because counsel requires additional time to
27

28
     review the CAR, to evaluate the issues raised in Plaintiff’s brief, and to confer with her client
        Case 1:19-cv-01335-EPG Document 16 Filed 06/11/20 Page 2 of 3



 1   regarding same. In light of the global COVID-19 crisis, SSA is switching to new work processes,
 2   and is focusing on providing the most critical services by mail, phone and online to those most in
 3   need. SSA is also taking additional steps to protect its employees and help stop the spread of
 4
     COVID-19, maximizing social distancing, including significantly limiting employee access to
 5
     SSA facilities for health and safety only and moving rapidly toward a virtual work environment.
 6
     Although the agency is working diligently to provide ongoing services, including legal services,
 7
     there are practical implications for our litigation workloads and communication with other agency
 8
     personnel is taking longer than it ordinarily would. Therefore, the undersigned counsel for the
 9
     Commissioner requests a 30-day extension to prepare and file the Commissioner’s brief.
10
            Plaintiff does not oppose the requested extension of time.
11

12
                                          Respectfully submitted,
13
     Dated: _June 10, 2020                LAW OFFICES OF STUART T. BARASCH
14

15
                                       By: /s/ Stuart T. Barasch
16                                        STUART T. BARASCH
                                          Attorneys for Plaintiff
17                                        [*As authorized by e-mail on Jun. 10, 2020]
18

19   Dated: June 11, 2020                 McGREGOR W. SCOTT
                                          United States Attorney
20                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
21
                                          Social Security Administration
22

23                                     By: /s/ Margaret Branick-Abilla
24
                                          MARGARET BRANICK-ABILLA
                                          Special Assistant United States Attorney
25                                        Attorneys for Defendant
26

27

28
        Case 1:19-cv-01335-EPG Document 16 Filed 06/11/20 Page 3 of 3


                                                   ORDER
 1
            Pursuant to the parties’ stipulation, (ECF No. 15), and good cause appearing, Defendant
 2
     shall respond to Plaintiff’s Opening Brief no later than July 14, 2020.
 3

 4
     IT IS SO ORDERED.
 5

 6
        Dated:     June 11, 2020                               /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
